UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NIKOLE ANN BAIN; MINOR CHILD B.A.B,

                                 Plaintiffs,
                                                               1:19-CV-9566 (CM)
                     -against-
                                                               CIVIL JUDGMENT
 LYNN LAREE PETERSON BAIN, et al.,

                                 Defendants.

       Pursuant to the order issued December 3, 2019, dismissing this action as frivolous,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed as

frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff Nikole Ann Bain and note service on the docket.

 Dated:   December 3, 2019
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
